840 F.2d 16
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Nathan EDWARDS, Plaintiff-Appellant,v.William HUDSON, Chairman, Michigan Parole Board, and all theMembers Individually in Their Capacities as ParoleBoard Members, Defendants-Appellees.
No. 87-1853.
United States Court of Appeals, Sixth Circuit.
Feb. 23, 1988.

ORDER
Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and HOWARD T. MARKEY, Chief Circuit Judge.*


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon consideration, we affirm the judgment of the district court for the reasons stated in its memorandum opinion dated August 13, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Howard T. Markey, Chief Judge, U.S. Court of Appeals for the Federal Circuit, sitting by designation